t c memo united_states tax_court paul h judy e rogers petitioners v commissioner of internal revenue respondent docket no filed date paul h judy e rogers pro_se james l may for respondent memorandum opinion holmes judge for alimony to be deductible the obligation to pay it must end with the life of its recipient but when paul rogers divorced his first wife in he agreed to pay her dollar_figure a week for ten years with no express condition that she be alive to receive it rogers and his current wife then deducted those payments as alimony on their tax_return the commissioner disallowed the deduction because he concluded the payment obligation would not end upon the first mrs rogers’ death rogers disagrees and says that his obligation to pay would end on her death as a matter of state law deciding this federal tax case therefore requires us to closely examine the divorce law of tennessee the state where rogers wed divorced remarried and resided when he filed the petition in this case background rogers’ first wife sued him for divorce in and quickly moved to get alimony pendente lite in date the tennessee circuit_court handling her case ordered rogers to pay dollar_figure per week while the case was pending the order specifically provided that the payments are to be made directly from the abc insurance center to the plaintiff the entire amount_paid by abc insurance center shall be taxable_income to the defendant the estranged couple soon negotiated a marital dissolution agreement which was adopted by the circuit_court as part of its final decree granting the divorce in date the dissolution agreement continued rogers’ weekly obligation the husband shall pay as lump sum alimony to the wife in installments two hundred twenty- five and no 100ths dollar_figure dollars per week beginning immediately and continuing paul rogers’ second wife judy is a petitioner only because she filed a joint_return with him for the tax_year all references to rogers are to him alone each week hereafter through july said alimony payments shall be received by the wife directly from husband’s payment from the abc insurance center should the husband die prior to the full payment of this alimony the wife shall continue to receive said payment directly from abc insurance center through the term of the contract the circuit_court issued an agreed final decree in date which changed some provisions in the original dissolution agreement--mostly those dividing marital property--but left intact the paragraph requiring rogers to pay dollar_figure week through date the parties stipulated all the facts including the fact that the payments continued to be made throughout and the case was submitted for decision under rule discussion payments incident to a divorce traditionally fell into one of two categories for federal tax law property_settlements or alimony property_settlements are a division of marital property and for many years have been neither deductible from the income of the paying spouse nor includible in the income of the receiving spouse alimony is a division of income and for many years has been deductible by the paying spouse and includible by the receiving spouse see eg yoakum v all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as in effect for unless otherwise noted commissioner 82_tc_128 sec_215 and sec_71 of the code are where these general principles take specific shape in the current code sec_215 which allows a deduction for alimony paid defines alimony as a payment that meets the four tests spelled out in sec_71 one of these is sec_71 which requires that there be no liability to make any such payment for any period after the death of the payee spouse sec_71 limiting deductibility to obligations that end with the death of the payee stops taxpayers from disguising property_settlements as alimony but one recurring problem has been how to tell whether a particular obligation to pay alimony really would stop at death for a time the code had a strict bright-line_test deductibility was denied unless there was an express provision in the divorce decree or separation instrument itself ending payments upon the death of the payee spouse sec_71 in though congress softened sec_71 to allow deductibility without such an express provision but only if state law would end the obligation at death anyway we note that under sec_1_71-1t a-5 temporary income_tax regs fed reg date transfers of services or property including a debt_instrument of a third party or an annuity_contract do not qualify as alimony or separate_maintenance payments the parties never addressed whether weekly payments made from an insurance_company to a former wife fall within this exclusion and neither do we the first difficulty in this area of law is that different states define alimony differently--in some states it means what it does in federal tax law but in others it can mean something quite different see eg hoover v commissioner tcmemo_1995_183 ohio using alimony to mean both property_settlements and periodic support payments affd 102_f3d_842 6th cir and the dichotomy between property_settlements and alimony that tax law draws--grows steadily murkier as different types of post-divorce payments proliferate tennessee divorce law for example used to classify all alimony as either in solido roughly equivalent to property_settlements or in futuro roughly equivalent to sec_71 alimony bryan v leach s w 3d tenn ct app then in the tennessee legislature created rehabilitative alimony explaining in the new statute it is the intent of the general assembly that a spouse who is economically disadvantaged relative to the other spouse be rehabilitated whenever possible by the granting of an order for payment of rehabilitative temporary support and maintenance acts ch secs codified in tenn code ann sec d supp see also cranford v cranford s w 2d tenn ct app revd on other grounds at bogan v bogan s w 3d tenn gotten v gotten s w 2d tenn ct app it is unsurprising then that the parties in this case fight their battle as one of classification--the commissioner argues that the disputed payments are alimony in solido see towner v towner s w 2d tenn that the obligation to pay alimony in solido does not end with the death of the payee spouse under tennessee law and that the payments are thus just part of the nondeductible property settlement between the rogers rogers insists that the payments are rehabilitative alimony and so would end at his former wife’s death by the express command of tennessee law that rehabilitative support and maintenance shall terminate upon the death of the recipient tenn code ann sec d we disagree at the outset with rogers on this point the section he cites became part of tennessee law in after the divorce proceedings between him and his former wife were complete tenn pub act sec_243 under tennessee law substantive changes in divorce law will not affect divorces that occur before the enactment of the law waddey v waddey s w 3d n tenn bryan v leach s w 3d tenn ct app so we must refine our analysis to try to determine what a tennessee court would do under the law in effect in under the law as it stood before the amendment however it was less than clear whether the legislature had made rehabilitation a new goal of existing forms of alimony or made a new form of alimony called rehabilitative then in the early 1990s the tennessee supreme court held in a pair of cases that tennessee still recognized only two forms of alimony--in solido and in futuro in isbell v isbell s w 2d tenn the court created a default rule_of construction for awards of rehabilitative alimony like the one at issue in this case but where the rehabilitative award has been made for a fixed amount the award must be considered non-modifiable even if it is to be paid in installments and not in a lump sum the certainty that results from such a rule benefits both parties allowing each to make long-range financial plans for their own futures and for the future of any children affected id pincite shortly after isbell the court decided self v self s w 2d tenn self also arose from an order to pay a fixed sum for a fixed term in this case dollar_figure per month for months the trial_court that ordered these payments explicitly stated that it meant then to allow mrs self to become financially independent the wife is both capable of and entitled to the court did emphasize that this was only a default rule --carefully observing that a trial_court could place conditions on the award of rehabilitative alimony or ensure that the default rule wouldn’t apply by not making the award for a sum certain isbell s w 2d pincite n it also noted that the parties themselves could impose conditions on rehabilitative alimony by their own agreement id pincite rehabilitation t his will if mrs self desires allow support for her in an amount sufficient to allow her to be self supporting and obtain a bachelor’s degree in a field of her choosing the court feels that she should be rehabilitated to such an extent that she can be gainfully_employed and after four years take her place in the economic market place id on these facts mrs self had a strong argument that the payments--fixed in amount and term--were rehabilitative alimony the court had made a specific finding that she was capable of rehabilitation and fixed the payments to pay for rehabilitation unlike the rogers’ case moreover the trial court’s order in self expressly stated that the payments would cease upon mrs self’s death or remarriage then four years after the trial_court entered its order mrs self moved to keep the alimony payments coming because despite a good_faith effort she had yet to be rehabilitated the trial_court dismissed her petition holding that it lacked jurisdiction because rehabilitative alimony was a form of alimony in solido and alimony in solido is unmodifiable under tennessee law see mckee v mckee s w 2d tenn ct app the tennessee supreme court agreed it reasoned that t he critical factor in determining whether an award for the support and maintenance of a former spouse is subject_to modification is the initial finding by the trial_court regarding the relative economic conditions of the parties and the feasibility of rehabilitation of the disadvantaged spouse self s w 2d pincite the court explained that under tennessee law the only situation justifying long-term support and maintenance would be where there was economic disadvantage to one of the parties and rehabilitation was not feasible thus the trial court’s finding that mrs self was eligible for rehabilitation precluded the awarding of open-ended long-term support in the form of alimony in futuro thus the court found the alimony in self to be unmodifiable see also campbell v campbell s w 2d tenn ct app unmodifiable even if rehabilitation prevented by onset of serious illness isbell and self indicate that for a divorce alimony like the payments here--fixed in amount and for a definite term-- would be classified as alimony in solido even if made with a rehabilitative purpose and as a general_rule an obligation to pay alimony in solido does not end with the death of the payee spouse isbell s w 2d pincite applying this general_rule to the stipulated facts of this case strongly suggests that even if rogers is right in characterizing the disputed payments as rehabilitative alimony he would still lose because that would just make them alimony in solido the discerning reader though would have noted that this characterization is true only as a default rule--in self itself the court ordered the payments to stop on the death of mrs self and the parties here argue about whether a similar intent can be found in the rogers’ dissolution agreement and final decree the general_rule in tennessee is that a divorce decree is to be construed like other written instruments and this means that the parol evidence rule applies the general rules of evidence regarding the admission of parol evidence and the construction of written instruments also apply to the admission of parol evidence in the construction of a divorce decree the test as to the application of the parol evidence rule is whether the testimony as to oral agreements or negotiations varies or contradicts the instrument in question or merely explains it hale v hale s w 2d tenn ct app internal citations omitted the instruments we are construing would have benefited from an explanation the testimony of rogers or his former wife or anyone else familiar with the original divorce proceeding and the production of her tax returns or the abc insurance center contract would have gone far in establishing the intent of the parties but as the record currently stands we are forced to draw inferences from the stipulations and documents that have been submitted by the parties there is correspondence in the record between rogers and respondent's counsel asserting that rogers' ex-wife included the payments as income on her own return but this is at most hearsay and has at most an attenuated connection to what the rogers intended would happen if rogers' ex-wife died see cunningham v commissioner tcmemo_1999_474 we begin as do the parties with the language of the order pendente lite for rogers this order’s language supports his position that the circuit_court recognized that his ex-wife was in a position of relative financial disadvantage she had spent her entire adult life as a housewife reliant upon his income and at age was ten years too young to collect social_security he argues that the weekly payments could only have been justified under tennessee law if the circuit_court judge found them to be needed for support and maintenance of a financially struggling spouse tenn jur divorce alimony sec_35 he then asks us to infer that when this temporary obligation was continued in the final decree it reflected an implicit finding by the circuit_court that his ex-wife would continue to be economically disadvantaged he implies that we should reason from this that the rogers intended the rehabilitative alimony in this case be classified as alimony in futuro--the sort of alimony that in tennessee would stop at the death of the payee spouse we disagree and side with the commissioner on this point the better conclusion from the evidence at hand is that the alimony here wasn’t even intended to be rehabilitative the commissioner emphasizes language added in the dissolution agreement and final decree that refers to the weekly payments as lump sum alimony according to him lump sum alimony is a synonym in tennessee law for alimony in solido and while rogers is right that the labels that divorced couples attach to their payments are not determinative bowers v bowers wl tenn ct app aug they are at least evidence of a couple’s intent cunningham tcmemo_1999_474 we also find support in the sentence in the order granting alimony pendente lite that states that the dollar_figure week would be taxable to rogers when read together with the description in the dissolution agreement of the payments as to be received directly from abc insurance center through the term of the contract this does look more like an assignment_of_income from property ie the contract with abc insurance center that in some way remained rogers’ this undermines rogers’ argument that the pendente lite award necessarily indicates the circuit_court had in mind an award of rehabilitative alimony--to the contrary it suggests that the trial_court in the divorce proceeding viewed the award as a division of property it is true that the clause stating the payments would be taxable to rogers is not in the final decree but even if we infer from the deletion of that language that they were intended to be taxable to his ex-wife we can still find no clear intent regarding what would happen had she died we therefore conclude that the payments at issue do not satisfy the requirement of sec_71 they are therefore nondeductible under sec_215 decision will be entered for respondent
